Exhibit 10.45
FIFTH AMENDMENT
This FIFTH AMENDMENT (“Amendment”) dated as of July 24, 2009 (the “Effective
Date”) is by and among Brigham Oil & Gas, L.P., a Delaware limited partnership
(the “Borrower”), Brigham Exploration Company, a Delaware corporation (“Brigham
Exploration”), Brigham Inc., a Nevada corporation (the “General Partner”,
together with Brigham Exploration, each a “Guarantor” and collectively the
“Guarantors”, and together with Brigham Exploration and the Borrower, each a
“Credit Party” and collectively the “Credit Parties”), the Lenders party hereto,
and Bank of America, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).
WHEREAS, the Borrower, the Guarantors, the lenders from time to time party
thereto (the “Lenders”), and the Administrative Agent are parties to the Fourth
Amended and Restated Credit Agreement dated as of June 29, 2005, as amended by
the First Amendment thereto dated as of April 10, 2006, the Second Amendment
thereto dated as of March 27, 2007, the Third Amendment thereto dated as of
November 7, 2008 and the Fourth Amendment thereto dated as of May 13, 2009 (as
amended, the “Credit Agreement”);
WHEREAS, the parties hereto have agreed to make certain amendments to the Credit
Agreement as provided for herein, subject to the conditions herein;
WHEREAS, Bank of America, N.A., The Royal Bank of Scotland plc, BNP Paribas and
Capital One, National Association (the “Assignors”) desire to sell and assign,
and Natixis and Credit Suisse, Cayman Islands Branch (the “Assignees”), desire
to purchase and assume the respective Assignors’ rights and obligations in their
respective capacities as Lenders under the Credit Agreement to the extent and
subject to the terms and conditions set forth herein;
NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
AGREEMENT
Section 1. Defined Terms. Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment has the meaning given such term in the
Credit Agreement.
Section 2. Amendments to the Credit Agreement.
(a) The following definition in Section 1.01 of the Credit Agreement is hereby
amended in its entirety as follows:
“Maturity Date” means July 24, 2012.

 

 



--------------------------------------------------------------------------------



 



(b) The definition of the term “Subsidiary” in Section 1.01 of the Credit
Agreement is hereby amended by adding the following new sentence at the end
thereof:
Regardless of whether the Williston Entity is required by GAAP to be included on
Brigham Exploration’s consolidated financial statements, and notwithstanding the
foregoing or anything to the contrary in any Loan Document, the Williston Entity
shall not be deemed a “Subsidiary” of the Borrower or any other Credit Party for
any purposes of this Agreement or any other Loan Document, including without
limitation the calculation of EBITDA, Funded Debt, Interest Expense, Interest
Coverage Ratio, Net Leverage Ratio, current assets or current liabilities.
(c) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new defined terms in their appropriate alphabetical order:
“Funded Debt” means at any time the outstanding principal amount of all Debt of
Brigham Exploration and its consolidated Subsidiaries of the types described in
clauses (a), (b), (c) (other than undrawn or unfunded amounts under letters of
credit, bankers’ acceptances, surety or other bonds and similar instruments),
(i) and (j) of the definition of “Debt”, calculated on a consolidated basis as
of such time.
“Net Leverage Ratio” means for Brigham Exploration and its consolidated
Subsidiaries, as of the end of any fiscal quarter, the ratio of (a) Funded Debt
as of such date minus cash of Brigham Exploration and its consolidated
Subsidiaries as of such date not subject to any Liens other than Liens securing
the Obligations to (b) EBITDA calculated for the four fiscal quarters then
ended.
“Williston Entity” means the Person in which the Credit Parties make Investments
permitted under Section 6.07(a)(iv) that is designated by the Borrower to the
Administrative Agent as the “Williston Entity”. The Borrower may make only one
such designation under this Agreement. The Williston Entity may or may not, at
the Borrower’s election, be a Person that would be required by GAAP to be
included on Brigham Exploration’s consolidated financial statements.
“Williston Transactions” has the meaning ascribed to such term in
Section 6.07(a)(iv).
(d) Section 2.02(c)(i) of the Credit Agreement is hereby amended by replacing
“the Borrower may request two additional redeterminations of the Borrowing Base
during any 12-month period” with “the Borrower may request one additional
redetermination of the Borrowing Base during any 12-month period”.

 

- 2 -



--------------------------------------------------------------------------------



 



(e) Section 2.02 of the Credit Agreement is hereby amended by adding the
following as new paragraph (e):
(e) Borrowing Base Reduction Upon Monetization of Hydrocarbon Hedge Agreements.
Immediately upon any termination of a Hydrocarbon Hedge Agreement or the
creation of any offsetting position with respect to any Hydrocarbon Hedge
Agreement, which Hydrocarbon Hedge Agreement is, at the time of such termination
or offset, factored into the Administrative Agent’s calculation of the Borrowing
Base, the Borrowing Base shall be automatically reduced in an amount equal to
the economic value of the Hydrocarbon Hedge Agreement to the extent terminated
or offset, as determined by the Majority Lenders.
(f) Section 4.11(b) is hereby amended by replacing “the Equity Interests listed
on Schedule I to each of the Pledge Agreements will constitute all the issued
and outstanding Equity Interests” with “the Equity Interests listed on
Schedule II to each of the Pledge Agreements will constitute all the issued and
outstanding Equity Interests owned by the pledgors thereunder”.
(g) Section 5.06 of the Credit Agreement is hereby amended by:
(1) re-lettering paragraph (o) thereof as paragraph (q);
(2) inserting the following as new paragraphs (o) and (p):
(o) Liquidity Requirement. As part of each quarterly Compliance Certificate
delivered under Section 5.06(c), or more frequently as the Administrative Agent
may request, a report in form and substance satisfactory to the Administrative
Agent as of the last day of such fiscal quarter or the date of such request by
the Administrative Agent, as applicable, calculating the aggregate Unused
Commitment Amounts (excluding (i) the Unused Commitment Amount of any Defaulting
Lender and (ii) any portion of the aggregate Unused Commitment Amounts, the
borrowing of which (A) is restricted by any indenture or any other agreement to
which any Credit Party is a party or (B) would cause a default or event of
default under any such indenture or agreement) and the balance of the blocked
deposit accounts and securities accounts pledged pursuant to Section 6.25
together with any other information regarding such deposit accounts and
securities accounts requested by the Administrative Agent, certified as being
true and correct by a Responsible Officer of the Borrower.
(p) Monetization of Hydrocarbon Hedge Agreement. Prompt written notice of any
termination of a Hydrocarbon Hedge Agreement or the creation of any offsetting
position with respect to any Hydrocarbon Hedge Agreement, which Hydrocarbon
Hedge Agreement is, at the time of such termination or offset, factored into the
Administrative Agent’s calculation of the Borrowing Base.
(3) adding the following new sentence at the end thereof:
To the extent that any Credit Party is required to provide any financial
statements under this Agreement in accordance with GAAP (whether under
Section 5.06(a) or (b) or otherwise) and GAAP would require the Williston Entity
to be included in such financial statements, such Credit Party may at its option
either (A) provide such financial statements without including the Williston
Entity or (B) provide such financial statements that include the Williston
Entity and also provide a reconciliation that corrects for such inclusion of the
Williston Entity.

 

- 3 -



--------------------------------------------------------------------------------



 



(h) Section 6.04 of the Credit Agreement is hereby amended by (i) deleting “and”
immediately before “(B)” and (ii) adding the following to the end of such
Section: “and (C) if any Limited Partner is merged with or into Brigham
Exploration or a wholly owned Subsidiary of Brigham Exploration pursuant to this
Section 6.04, the Borrower shall provide the Administrative Agent with ten
Business Days’ written notice prior to such merger, and the Person owning the
Equity Interests in the Borrower after such merger shall grant a Lien on such
Equity Interests pursuant to documentation in form and substance satisfactory to
the Administrative Agent and shall take all action reasonably requested by the
Administrative Agent in respect of the priority and perfection of the Lien over
such Equity Interests”.
(i) Section 6.05 of the Credit Agreement is hereby amended by:
(1) replacing “(c) Dispositions permitted under Section 6.04” with
“(c) Dispositions permitted under Section 6.04 and Section 6.07(a)(iv)”; and
(2) replacing “(e) Dispositions of Oil and Gas Properties made in arm’s length
transactions for fair market value, not exceeding $7,500,000 in any period of
twelve consecutive calendar months in the aggregate” with “(e) Dispositions of
Oil and Gas Properties made in arm’s length transactions for fair market value,
not exceeding $7,500,000 in any period of twelve consecutive calendar months in
the aggregate (provided that; farm-outs, participation agreements and other
similar forms of joint development agreements with respect to substantially
undeveloped Oil and Gas Properties in the Williston Basin shall not be subject
to or included in the determination of such $7,500,000 limit)”.
(j) Section 6.07 of the Credit Agreement is hereby amended by deleting “and”
after subsection (a)(ii), inserting “and” after subsection (a)(iii) and by
inserting the following new subsection (iv):
(iv) Investments by any Credit Party in the Williston Entity consisting only of
(A) the contribution or other transfer of interests in substantially undeveloped
Oil and Gas Properties in the Williston Basin (which may but need not be all of
the Credit Parties’ interests in all or any part of such Oil and Gas
Properties), (B) the contribution or other transfer of up to $50,000 in the
aggregate in cash, and (C) the provision of general, administrative and support
services to the Williston Entity that are performed by employees of the Credit
Parties or that otherwise do not exceed a fair market value of $100,000 in the
aggregate per fiscal year, all of which contributions, transfers and provision
of services are herein collectively called the “Williston Transactions”;
provided, however, that no Credit Party will, or will permit any of its
Subsidiaries to (x) incur, assume, guarantee or be or become liable for any Debt
of the Williston Entity or (y) create Liens on the Equity Interests owned by any
Credit Party in the Williston Entity to secure Debt other than the Obligations.

 

- 4 -



--------------------------------------------------------------------------------



 



(k) Section 6.08 of the Credit Agreement is hereby restated in its entirety as
follows:
Section 6.08 Affiliate Transactions. None of the Credit Parties shall, nor shall
any of the Credit Parties permit any of their Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction or series of
transactions (including, but not limited to, the purchase, sale, lease or
exchange of Property, the making of any investment, the giving of any guaranty,
the assumption of any obligation or the rendering of any service) with any of
their Affiliates (other than any transaction between the Borrower, any Credit
Party, or any Subsidiary of the Borrower and the Williston Transactions) unless
such transaction or series of transactions is not in violation of this Agreement
and upon fair and reasonable terms no less favorable to it than it would obtain
in a comparable arm’s length transaction with a Person that is not such an
Affiliate.
(l) Section 6.19 of the Credit Agreement is hereby restated in its entirety as
follows:
Section 6.19 Interest Coverage Ratio. Brigham Exploration shall not permit the
Interest Coverage Ratio to be less than, as of the end of any fiscal quarter
(calculated quarterly at the end of each fiscal quarter) (a) ending on June 30,
2009 and September 30, 2009, 2.50 to 1.00, (b) ending on December 31, 2009 and
March 31, 2010, 2.00 to 1.00, and (c) ending thereafter, 2.50 to 1.00, in each
case, for each twelve month period ending at the end of each such fiscal
quarter.
(m) The following new Sections 6.24 and 6.25 are hereby added to the Credit
Agreement as follows:
Section 6.24 Net Leverage Ratio. Brigham Exploration shall not permit the Net
Leverage Ratio to be greater than, as of the end of any fiscal quarter
(calculated quarterly at the end of each fiscal quarter beginning with the
fiscal quarter ending September 30, 2009) (a) ending during the period from
September 30, 2009 through September 30, 2010, 4.50 to 1.00, (b) ending on
December 31, 2010 and March 31, 2011, 4.25 to 1.00, and (c) ending thereafter,
4.00 to 1.00, in each case, for each twelve month period ending at the end of
each such fiscal quarter.
Section 6.25 Liquidity Requirement. At all times until the Preferred Stock is
redeemed, expires or the maturity date thereof is extended beyond the Maturity
Date, the Borrower shall maintain at least $10,000,000 of liquidity by doing one
or both of the following actions:
(a) maintaining aggregate Unused Commitment Amounts (excluding (i) the Unused
Commitment Amount of any Defaulting Lender and (ii) any portion of the aggregate
Unused Commitment Amounts, the borrowing of which (A) is restricted by any
indenture or any other agreement to which any Credit Party is a party or
(B) would cause a default or event of default under any such indenture or
agreement), and/or

 

- 5 -



--------------------------------------------------------------------------------



 



(b) maintaining a restricted deposit account and/or restricted securities
account with the Administrative Agent or another Lender or Affiliate of a Lender
acceptable to the Administrative Agent that has entered into a blocked account
control agreement acceptable to the Administrative Agent;
provided that, the sum of the aggregate Unused Commitment Amounts (excluding
(i) the Unused Commitment Amount of any Defaulting Lender and (ii) any portion
of the aggregate Unused Commitment Amounts, the borrowing of which (A) is
restricted by any indenture or any other agreement to which any Credit Party is
a party or (B) would cause a default or event of default under any such
indenture or agreement) plus the balances in all such restricted deposit
accounts and restricted securities accounts must equal or exceed $10,000,000;
provided further that, any such restricted securities accounts shall hold no
investments other than (x) direct obligations of the United States or any agency
thereof, or obligations guaranteed by the United States or any agency thereof,
in each case maturing within 270 days or less from the date of acquisition
thereof, (y) deposits maturing within 270 days from the date of creation thereof
with, including certificates of deposit issued by, any Lender acceptable to the
Administrative Agent or any other bank or trust company which is organized under
the laws of the United States, Canada or England or any state or province
thereof, has capital, surplus and undivided profits aggregating at least
$100,000,000.00 (as of the date of such Lender’s or bank or trust company’s most
recent financial reports) and has a short term deposit rating of not lower than
A2 or P2, as such rating is set forth from time to time by S&P or Moody’s,
respectively, and (z) deposits in money market funds investing exclusively in
investments described in clauses (x) and (y) above. The Borrower shall pledge to
the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Lender, the Lenders, and any Swap Counterparty, as collateral for the
Obligations, any such restricted deposit account or restricted securities
account pursuant to documentation in form and substance reasonably satisfactory
to the Administrative Agent (which documents are hereby consented to by the
Lenders). The Borrower hereby grants to the Administrative Agent, for the
benefit of the Administrative Agent, the Issuing Lender, the Lenders, and any
Swap Counterparty, a security interest in all such restricted deposit accounts
and restricted securities accounts and all balances and financial assets therein
and all proceeds of the foregoing. Notwithstanding anything to the contrary in
this Section, amounts held in such restricted deposit accounts and restricted
securities accounts may be used by the Borrower to redeem the Preferred Stock;
provided that (i) no Default has occurred and is continuing or would be caused
thereby and (ii) the Borrower shall have delivered to the Administrative Agent
calculations in form and substance satisfactory to the Administrative Agent
certified by a Responsible Officer of Brigham Exploration demonstrating that
Brigham Exploration and its consolidated Subsidiaries are in compliance, on a
pro forma basis after giving effect to such redemption, with the covenants
contained in Sections 6.18, 6.19 and 6.24 recomputed as of the last day of the
most recently ended fiscal quarter of Brigham Exploration as if such redemption
had occurred on the first day of each relevant period for testing such
compliance.

 

- 6 -



--------------------------------------------------------------------------------



 



(n) Section 7.01(i) of the Credit Agreement is hereby restated in its entirety
as follows:
(i) Operator. The Borrower ceases to be the primary operating entity for Brigham
Exploration and its Subsidiaries and the Borrower and its Subsidiaries cease to
be the only Brigham Exploration entities owning Oil and Gas Properties (other
than Oil and Gas Properties in the Williston Basin owned by the Williston Entity
and/or the General Partner).
(o) Section 10.01 of the Credit Agreement is hereby amended by:
(1) inserting “(other than a Hydrocarbon Hedge Agreement or Interest Hedge
Agreement with a Swap Counterparty)” immediately after “No amendment or waiver
of any provision of this Agreement, the Notes, or any other Loan Document”; and
(2) Restating subsections (d) and (e) in their entirety as follows:
(d) amend Section 2.11 or 7.06 or any other Section of the Credit Agreement
requiring pro rata sharing of payments among the Lenders in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender;
(e) amend Section 10.01 or the definition of “Majority Lenders” without the
written consent of each Lender;
(p) Exhibit B to the Credit Agreement is hereby amended in its entirety and
replaced by Exhibit B to this Amendment.
(q) Schedule 1 to the Credit Agreement is hereby amended in its entirety and
replaced by Schedule 1 to this Amendment.
Section 3. Assignment and Assumption. For an agreed consideration, each of the
Assignors hereby irrevocably sells and assigns to the respective Assignees, and
each Assignee hereby irrevocably purchases and assumes from the respective
Assignors, subject to and in accordance with the Credit Agreement and the
Standard Terms and Conditions attached hereto as Annex 1, as of the Effective
Date (a) so much of the respective Assignors’ rights and obligations in their
respective capacities as Lenders under the Credit Agreement and any other
documents or instruments delivered pursuant thereto (including, without
limitation, the Letters of Credit) such that, after giving effect to this
Amendment, the Pro Rata Share of each Lender, and the Commitment of each Lender,
shall be as set forth on Schedule 1 hereto and (b) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the respective Assignors (in their respective capacities as Lenders)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the

 

- 7 -



--------------------------------------------------------------------------------



 



foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity to
the extent related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as an “Assigned
Interest”). Such sale and assignment is without recourse to any Assignor and,
except as expressly provided in this Amendment, without representation or
warranty by any Assignor. The Borrower shall prepay any Advances outstanding on
the Effective Date (and pay any additional amounts required pursuant to
Section 2.12 of the Credit Agreement) to the extent necessary to keep the
outstanding Advances ratable with any revised Pro Rata Shares arising from the
assignment and assumption pursuant to this Section.
Section 4. Conditions to Effectiveness. This Amendment shall become effective as
of the Effective Date upon the satisfaction of the following conditions
precedent:
(a) the Administrative Agent shall have received counterparts hereof duly
executed by the Borrower, each Guarantor, the Administrative Agent and each of
the Lenders;
(b) the Administrative Agent shall have received a Note payable to the order of
each Assignor and Assignee that has requested a Note in the amount of its
Commitment set forth on Schedule 1;
(c) no action, suit, investigation or other proceeding (including, without
limitation, the enactment or promulgation of a statute or rule) by or before any
arbitrator or any Governmental Authority shall be pending or, to the knowledge
of the Borrower and its Subsidiaries, threatened and no preliminary or permanent
injunction or order by a state or federal court shall have been entered against
the Borrower or any of its Subsidiaries that could reasonably be expected to
cause a Material Adverse Change;
(d) since December 31, 2008, no event or circumstance that could cause a
Material Adverse Change shall have occurred and be continuing; and
(e) the Borrower shall have paid the fees required to be paid on the Effective
Date pursuant to the fee letter dated as of July 22, 2009 between the Borrower,
the Lead Arranger and the Administrative Agent.
Section 5. Representations and Warranties. Each Credit Party hereby represents
and warrants that after giving effect hereto:
(a) the representations and warranties of such Credit Party contained in the
Loan Documents are true and correct in all material respects on and as of the
date hereof and the Effective Date, other than those representations and
warranties that expressly relate solely to a specific earlier date, which shall
remain correct as of such earlier date; and
(b) no Default or Event of Default has occurred and is continuing.

 

- 8 -



--------------------------------------------------------------------------------



 



Section 6. Reaffirmation of Guaranty. Each Guarantor hereby ratifies, confirms,
and acknowledges that its obligations under the Credit Agreement are in full
force and effect and that each Guarantor continues to unconditionally and
irrevocably, jointly and severally, guarantee the full and punctual payment,
when due, whether at stated maturity or earlier by acceleration or otherwise,
all of the Obligations (subject to the terms of Article VIII of the Credit
Agreement), as such Obligations may have been amended by this Amendment. Each
Guarantor hereby acknowledges that its execution and delivery of this Amendment
does not indicate or establish an approval or consent requirement by the
Guarantors in connection with the execution and delivery of amendments to the
Credit Agreement or any of the other Loan Documents.
Section 7. Effect of Amendment,
(a) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender, the Issuing Lender or the Administrative Agent under any
of the Loan Documents, nor, except as expressly provided herein, constitute a
waiver or amendment of any provision of any of the Loan Documents.
(b) Upon and after the execution of this Amendment by each of the parties
hereto, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified hereby.
(c) This Amendment is a Loan Document executed pursuant to the Credit Agreement
and shall (unless otherwise expressly indicated herein) be construed,
administered and applied in accordance with the terms and provisions thereof.
(d) Except as specifically modified above, the Credit Agreement and the other
Loan Documents are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.
Section 8. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK AND THE APPLICABLE LAWS OF THE UNITED STATES
OF AMERICA.
Section 9. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Transmission by facsimile
of an executed counterpart of this Amendment shall be deemed to constitute due
and sufficient delivery of such counterpart.
[Remainder of Page Intentionally Left Blank]

 

- 9 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

            BORROWER:

BRIGHAM OIL & GAS, L.P.
      By:   Brigham, Inc., its general partner             By:   /s/ Eugene B.
Shepherd, Jr.         Eugene B. Shepherd, Jr.        Executive Vice President
and Chief Financial Officer        GUARANTORS:

BRIGHAM EXPLORATION COMPANY
      By:   /s/ Eugene B. Shepherd, Jr.         Eugene B. Shepherd, Jr.       
Executive Vice President and Chief Financial Officer        BRIGHAM, INC.
      By:   /s/ Eugene B. Shepherd, Jr.         Eugene B. Shepherd, Jr.       
Executive Vice President and Chief Financial Officer   

Signature Page to Fifth Amendment to Credit Agreement
Brigham Oil & Gas, L.P.

 

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Alan Tapley         Name:   Alan Tapley        Title:   Officer 
 

Signature Page to Fifth Amendment to Credit Agreement
Brigham Oil & Gas, L.P.

 

 



--------------------------------------------------------------------------------



 



            LENDERS:

BANK OF AMERICA, N.A.
      By:   /s/ Jeffrey H. Rathkamp         Jeffrey H. Rathkamp        Managing
Director   

Signature Page to Fifth Amendment to Credit Agreement
Brigham Oil & Gas, L.P.

 

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND plc
      By:   /s/ Phil Ballard         Name:   Phil Ballard        Title:  
Managing Director   

Signature Page to Fifth Amendment to Credit Agreement
Brigham Oil & Gas, L.P.

 

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS
      By:   /s/ Richard Hawthorne         Name:   Richard Hawthorne       
Title:   Director            By:   /s/ Edward Pak         Name:   Edward Pak   
    Title:   Vice President   

Signature Page to Fifth Amendment to Credit Agreement
Brigham Oil & Gas, L.P.

 

 



--------------------------------------------------------------------------------



 



            NATIXIS
      By:   /s/ Donovan C. Broussard         Name:   Donovan C. Broussard       
Title:   Managing Director            By:   /s/ Liana Tchernysheva        
Name:   Liana Tchernysheva        Title:   Director   

Signature Page to Fifth Amendment to Credit Agreement
Brigham Oil & Gas, L.P.

 

 



--------------------------------------------------------------------------------



 



            CAPITAL ONE, NATIONAL ASSOCIATION
      By:   /s/ Scott L. Joyce         Name:   Scott L. Joyce        Title:  
Senior Vice President   

Signature Page to Fifth Amendment to Credit Agreement
Brigham Oil & Gas, L.P.

 

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE, CAYMAN ISLANDS BRANCH
      By:   /s/ Vanessa Gomez         Name:   Vanessa Gomez        Title:  
Director            By:   /s/ Mikhail Faybusovich         Name:   Mikhail
Faybusovich        Title:   Vice President   

Signature Page to Fifth Amendment to Credit Agreement
Brigham Oil & Gas, L.P.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
COMPLIANCE CERTIFICATE

FOR THE PERIOD FROM                     , 200____ TO                     ,
200____
This certificate dated as of                                         ,
                     is prepared pursuant to the Fourth Amended and Restated
Credit Agreement dated as of June 29, 2005 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Brigham Oil
& Gas, L.P., a Delaware limited partnership (“Borrower”), Brigham Exploration
Company, a Delaware corporation, Brigham, Inc., a Nevada corporation, the
lenders party thereto (the “Lenders”), and Bank of America, N.A., as
administrative agent for such Lenders (in such capacity, the “Administrative
Agent”). Unless otherwise defined in this certificate, capitalized terms that
are defined in the Credit Agreement shall have the meanings assigned to them by
the Credit Agreement.
Brigham Exploration hereby certifies (a) that no Default or Event of Default has
occurred or is continuing, (b) that all of the representations and warranties
made by each of the Credit Parties in the Credit Agreement and the other Loan
Documents are true and correct in all material respects as if made on this date
(unless such representations and warranties are stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date), and (c) that as
of the date hereof, the following amounts and calculations are true and correct:

                              1.   Section 6.18 Current Ratio.                
 
                           
 
      (a)   consolidated current assets of Brigham Exploration and its
consolidated Subsidiaries (including the aggregate Unused Commitment Amount
other than the Unused Commitment Amount of any Defaulting Lender as of the date
of calculation)     $ 
 
   
 
                           
 
      (b)   consolidated current liabilities of Brigham Exploration and its
consolidated Subsidiaries (excluding current maturities of long-term debt)    
$ 
 
   
 
                                Current Ratio = (a) divided by (b)              
 
 
                 
 
   
 
                                Minimum Current Ratio       1.00 to 1.00    
 
                                Compliance       Yes   No    

 

Exhibit B, Page 1



--------------------------------------------------------------------------------



 



                              2.   Section 6.19 Interest Coverage Ratio.        
       
 
                           
 
      (a)   Consolidated Net Income     $           
 
                 
 
   
 
                           
 
      (b)   Interest Expense     $          
 
                 
 
   
 
                           
 
      (c)   taxes, depreciation, amortization, depletion, and other non-cash
charges     $          
 
                 
 
   
 
                           
 
      (d)   all non-cash income     $          
 
                 
 
   
 
                           
 
      (e)   EBITDA = (a) + (b) + (c) – (d)     $          
 
                 
 
   
 
                                Interest Coverage Ratio = (e) divided by (b)    
           
 
                 
 
        Minimum Interest Coverage Ratio for each twelve-month period ending at
the end of each fiscal quarter       [2.50 to 1.00]1    
 
                  [2.00 to 1.00]2    
 
                  [2.50 to 1.00]3    
 
                                Compliance   Yes   No    

 

      1  
Fiscal quarters ending on June 30, 2009 and September 30, 2009.
  2  
Fiscal quarters ending on December 31, 2009 and March 31, 2010.
  3  
Fiscal quarters ending thereafter.

 

Exhibit B, Page 2



--------------------------------------------------------------------------------



 



                              3.   Section 6.24 Net Leverage Ratio.            
   
 
                           
 
      (a)   Funded Debt     $           
 
                 
 
   
 
                           
 
      (b)   cash not subject to Liens other than Liens securing the Obligations
    $           
 
                 
 
   
 
                           
 
      (c)   EBITDA (See 2(e) above)     $           
 
                 
 
   
 
                                Net Leverage Ratio = ((a) – (b)) divided by (c)
               
 
                 
 
   
 
                                Maximum Net Leverage Ratio for each twelve-month
period ending at the end of each fiscal quarter commencing with the fiscal
quarter ending September 30, 2009       [4.50 to 1.00]4    
 
                  [4.25 to 1.00]5    
 
                  [4.00 to 1.00]6    
 
                                Compliance       Yes   No    
 
                            4.   Section 6.25 Liquidity Requirement.            
   
 
                           
 
      (a)   aggregate Unused Commitment Amounts (excluding the Unused Commitment
Amount of any Defaulting Lender)     $          
 
                 
 
   
 
                           
 
      (b)   balance of restricted deposit accounts and restricted securities
accounts pledged pursuant to Section 6.25 of the Credit Agreement (attach
detailed list)     $          
 
                 
 
        Liquidity = (a) + (b)        
 
          Minimum Liquidity       $10,000,0007    
 
                                Compliance       Yes   No    

 

      4  
Fiscal quarters ending September 30, 2009 through September 30, 2010.
  5  
Fiscal quarters ending on December 31, 2010 and March 31, 2011.
  6  
Fiscal quarters ending thereafter.
  7  
At all times until the Preferred Stock is redeemed, expires or the maturity date
thereof is extended beyond the Maturity Date.

 

Exhibit B, Page 3



--------------------------------------------------------------------------------



 



IN WITNESS THEREOF, I have hereto signed my name to this Compliance Certificate
as an officer of Brigham Exploration and not in my individual capacity as of
                                        ,                     .

            BRIGHAM EXPLORATION COMPANY
      By:           Name:           Title:      

 

Exhibit B, Page 4



--------------------------------------------------------------------------------



 



Schedule 1
Commitments and Pro Rata Shares

                  Lender   Commitment     Pro Rata Share  
 
               
Bank of America, N.A.
  $ 40,000,000.00       20.000000000 %
The Royal Bank of Scotland plc
  $ 38,181,818.18       19.090909091 %
BNP Paribas
  $ 38,181,818.18       19.090909091 %
Natixis
  $ 36,363,636.37       18.181818182 %
Capital One, National Association
  $ 38,181,818.18       19.090909091 %
Credit Suisse, Cayman Islands Branch
  $ 9,090,909.09       4.545454545 %
Total
  $ 200,000,000.00       100.000000000 %

 

 



--------------------------------------------------------------------------------



 



Annex 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1. Assignor. Each Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the relevant Assigned Interest, (ii) such Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Amendment and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. Each Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Amendment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement (subject to receipt of such
consents as may be required under the Credit Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the relevant Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.06 (a) or (b) thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Amendment and to
purchase the relevant Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender, and (v) if it is a foreign Lender, attached hereto is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by such Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, any Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of each Assigned Interest (including payments of
principal, interest, fees and other amounts) to the relevant Assignor for
amounts which have accrued to but excluding the Effective Date and to the
relevant Assignee for amounts which have accrued from and after the Effective
Date.

 

 